department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date contact person identification_number contact number employer_identification_number required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_61 c we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date legend b name c name d name e name x date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 c of the code no for the reasons described below facts you were formed via the adoption of bylaws as an unincorporated association on date x your bylaws state b and d are your owners each holding a ownership_interest b and d have the right to open revolving accounts and in debt sic the company in any manner that will be beneficial to its growth band d as owners shall have the option to change the company to a publicly traded company the bylaws also state that until a board_of directors is appointed all decisions and legal affairs will be handled by the owners after a board is formed your members will handle all the day to letter cg catalog number 47630w day aspects of each company attached to the parent company even after the board is formed all funds and major transactions must be approved in writing by your owners payroll checks fund transfers and real_estate purchases must be approved by the owners and checks initiated and signed by the owners unless otherwise stated the bylaws continue by stating that the owners shall have the right to appoint three members to the corporate board these members can be appointed at any time that the owner desires the bylaws further indicate bas president cas the treasurer and dis the secretary the attachment to your form_1023 states you are family business b c d and e are related d is the mother of b c and e the attachment also states b is the executive director e is the secretary of the company and cis the trustee of the company you said each individual will have a team of individuals that will help create an individual service plan isp each isp outlines and authorizes those specific services to meet those needs individuals' needs are reassessed at least annually you provide therapeutic and assistive services to your clients you set realistic goals with the help of your therapeutic staff to improve speech enhance walking abilities feed themselves and perform their own personal care you plan on providing computing training and a literacy program based on each individual's needs you provide housing for your clients with developmental disabilities the criteria for housing is that it is certified for clients with developmental disabilities your housing is considered affordable to a significant segment of the elderly or handicapped population your community has average house rates less than dollar_figure which estimates the affordability of housing for our clients your plan is to sustain a grant to help supplement the cost of maintaining the criteria of the business when a resident is unable to pay their regular charge most of your clients will be receiving state funding through medicaid you will provide daily living skills including meal preparation laundry house cleaning home maintenance money management and appropriate social interactions self-care skills include bathing showering dressing toileting sic eating and taking prescribed medications you also submitted a schedule a with your form_1023 indicating you are a church with around members you did not provide the necessary attachments you also submitted a schedule f with your form_1 showing you are providing housing to the handicapped but again did not provide attachments you provided proposed budgets of all zeros for four consecutive unspecified years on your form_1023 you asked us to select the correct public charity classification law sec_501 c of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private letter cg catalog number 47630w shareholder or individual sec_1 a -1 c of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 a of the regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 b of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1 a -1 c sec_1 c -1 d ii of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revproc_2014_9 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures letter cg catalog number 47630w in 73_tc_196 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 c control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do application of law you are not as described in sec_501 c of the code because you are not organized and operated for charitable purposes you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail the operational_test you do not meet the requirements in sec_1 c -1 b l i of the income_tax regulations your formation document does not limit your purposes as required in sec_501 c of the code in addition your formation document does not have a dissolution provision as required by sec_1 c -1 b which also causes you to fail the organizational_test you are not described in sec_1 c -1 c of the regulations because you are not operated exclusively for exempt purposes since your net_earnings inure to the benefit of private shareholders or individuals as defined in sec_1 a -1 c this is evidenced by the fact you are structured as a family business with band d a sec_50 owners individuals holding an ownership_interest in you inures to their benefit you are not as described in sec_1_501_c_3_-1 of the regulations because you are serving the private interests of band d this is indicated by the following the bylaws state b and d are your owners the owners shall have the right to appoint three members to the corporate board the bylaws state that until a board_of directors is appointed all decisions and legal affairs will be handled by the owners even after the board is formed all funds and major transactions must be approved in writing by your owners payroll checks fund transfers and real_estate purchases must be approved by the letter cg catalog number 47630w owners and checks initiated and signed by the owners unless otherwise stated you also do not meet the provisions in revproc_2014_9 because you failed to provide budgets as well as sufficient information about your operations you submitted a schedule a with your form_1023 indicating you are a church with around members without any attachments you also provided a schedule f with your form_1023 showing you are providing housing to the handicapped but again did not provide attachments like the organization in western catholic church v commissioner the information you submitted shows you are serving a private rather than public interest as described in sec_1 c -1 d ii of the regulations even if you did serve some level of charitable purposes you were formed a as a for-profit organization to benefit your founders much like the organization described in basic bible church v commissioner precluding you from exemption under sec_501 c of the code conclusion based on the facts presented above we conclude you are not organized and operating exclusively for exempt purposes as required by sec_1 c -1 a and c - c of the regulations you are operating a business which benefits band d you do not serve a public rather than a private interest as required by sec_1 c -1 d ii of the regulations you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization's representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation letter cg catalog number 47630w during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely tamera ripperda director exempt_organizations letter cg catalog number 47630w
